Citation Nr: 0613565	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 until 
December 1955.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

Procedural background

Although the veteran's September 2002 communication did not 
patently express disagreement with the February 2002 rating 
decision, the Board nevertheless finds that such statement 
should be construed as a notice of disagreement.  See Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991) (stating that a 
liberal standard is applied in determining whether a 
communication can be reasonably construed as constituting a 
Notice of Disagreement).  Indeed, in this communication, the 
veteran expressed his disagreement with the RO's decision by 
stating that it is not his fault that his records were burnt.  
Moreover, the tone of the communication is suggestive that 
the veteran was under the impression that he was pursuing an 
appeal, not starting a new claim.  Overall, the evidence is 
at least in equipoise as to this point and, as such, the 
benefit of the doubt will be afforded to the veteran.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also 38 C.F.R. § 4.3 (resolving reasonable doubt in favor 
of the claimant).  Therefore, it is held that the current 
appeal arose from a challenge to the February 2002 rating 
decision, as reflected above.


FINDING OF FACT

A low back disability was initially demonstrated many years 
following service, and there is no competent medical evidence 
to relate it to service.




CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a December 2002 letter from the agency 
of original jurisdiction (AOJ) to the appellant listed the 
evidence required to substantiate the claim and the division 
of responsibilities between the VA and the appellant in 
developing a claim.  Such letter specifically informed the 
veteran as to the need to establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  While the law pertaining to disability 
rating and effective date were not provided in that 
communication or in any other correspondence, this omission 
is not prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the degree of the disability has no 
adverse impact on the veteran.  Similarly, the failure to 
inform the veteran as to effective date does not prejudice 
the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2004 
Statement of the Case included such notice by citing 
§ 3.159(b)(1).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Following the December 2002 VCAA notice, the case 
was readjudicated.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service clinical separation examination report and 
available VA treatment reports.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at an October 2004 
hearing before a RO decision review officer, and lay 
statements in support of the veteran's claim.  It is noted 
that the veteran's service medical records are largely 
unavailable, as they are presumed to have been destroyed in a 
fire.  In such circumstances, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (finding that the BVA 
has a heightened duty in a case where the service medical 
records are presumed destroyed).

A review of the claims file indicates that the veteran's 
service medical records were requested.  A response received 
in March 2003 to such request shows that no service medical 
records are available.  However, the veteran's separation 
examination is of record.  Also, the veteran's service 
personnel file was requested.  A December 2002 response to 
such request indicates that the records are fire related.  
Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Further regarding the duty to assist, the veteran reported 
having post-service treatment at VAMC in Iron Mountain, 
Michigan, from discharge to the present day in a September 
2002 communication.  The RO has made several requests to 
obtain these treatment records.  A note stapled to a VA Form 
10-7131 indicates that the retired records only went back a 
few years.  The Board notes that treatment records from the 
late 1990s and early 2000s from Iron Mountain are part of the 
file.  As for the older records, in November 2003, the 
National Archives and Records Administration responded to a 
request for such treatment records and stated that no records 
were found.  Moreover, a February 2005 e-mail communication 
from VA personnel reported that no records other than those 
previously provided can be located for the veteran.  Based on 
the foregoing, the Board finds that the RO made a reasonable 
effort to acquire such evidence identified by the veteran and 
that no additional efforts are required under the VCAA.  
Again, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini, 1 Vet. App. at 546.

Additionally, in a communication dated in September 2002, the 
veteran indicated he was hospitalized while in Germany.  In 
February 2003, the associated morning reports were requested.  
A response received in March 2003 indicated that all 
applicable sick and/or morning reports had been mailed.  The 
Board notes that such morning reports are contained in the 
claims folder.  Additionally, the Board has carefully 
reviewed the veteran's other statements and concludes that he 
has not identified any further evidence not already of 
record.  

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA. 

Legal criteria

Presumptive service connection

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a) (2005), arthritis 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Service connection- in general

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in active service, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Analysis

The veteran's service medical records associated with his 
duty in the United States Army are unavailable, except for a 
separation examination conducted in December 1955.  The 
remainder of such records is unavailable and are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  The veteran's separation examination 
revealed a normal spine and gave no indication of any injury 
or trauma to the veteran's low back.  Additional evidence of 
record includes morning reports from the Coleman Barracks in 
Sandhofen, Germany dated in June, July, and September 1955.  
The morning reports indicate that the veteran was in sick 
quarters, but no symptomotogy or diagnosis is noted on such 
reports.

Post-service VA treatment records from December 2003 indicate 
that lumbosacral spine x-rays were taken.  The VA examiner 
stated that the results indicate the veteran has osteopenia 
with moderate hypertropic spurring most marked at L3-L4, low 
grade spondylolisthsis.  The examiner opined that these 
findings are compatible with the veteran's complaints of low 
back pain.  As such, the Board finds that the veteran has a 
current low back disability.  Thus, the first requirement of 
a service connection claim has been satisfied.  

The second element of a service connection claim is the in-
service incurrence or aggravation of an injury or disease.  
The veteran testified that he fell off the back of a kitchen 
truck while unloading equipment in 1955.  (T. at 1.)  The 
veteran also testified that he was treated for this injury in 
Sandhausen, Germany.  (Id.)  The morning reports of record 
report that veteran was in sick quarters in Germany that 
year.  Additionally, the veteran testified that his treating 
doctors told him that he had dislocated two discs in his 
lower back.  (Id. at 2.)

The Board acknowledges the lay statements from fellow 
servicemen.  However, such statements are vague and do not 
describe an in-service injury sustained by the veteran.  They 
merely report that the veteran had back pain or problems and 
sought treatment at a VA hospital.

Overall, the evidence is at least in equipoise as to the 
veteran's in-service incurrence of an injury and, as such, 
the benefit of the doubt will be afforded to the veteran.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Board finds that the second element of service 
connection is met.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a service connection claim.

Regarding the third element of a service connection claim, 
there is no competent clinical evidence of record that 
establishes that the veteran's current low back disability is 
etiologically related to any in-service incident.  In the 
treatment report from December 2003, the examiner did not 
give a nexus opinion.  No other nexus opinion is of record.  
The Board acknowledges the veteran's testimony and statements 
in support of his claim, as well as, his fellow servicemen's 
statements in support of the claim discussing the veteran's 
low back pain/problems.  However, as a layperson, the veteran 
does not possess the credentials, training, or experience 
needed to render a competent opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
For the same reasons, the lay statements offered by the 
veteran's fellow servicemen, attesting to his back pain, also 
fail to establish a causal relationship.  

Moreover, it is significant to point out that the evidence of 
record establishes that the veteran first reported dislocated 
discs in his lower back in July 2000, which was over 40 years 
after his discharge from service.  The Board notes that the 
lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
demonstration of a current disability in 2003, years after 
the veteran's 1955 discharge from service, to be too remote 
from service to be reasonably related to service.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against a grant of service connection on a direct incurrence 
basis.

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, the Board has had the benefit of 
reviewing numerous lay statements, two of which were written 
by fellow servicemen.  Additionally, a very critical medical 
document, the veteran's final separation examination in 
December 1955, was available for review.  Furthermore, the 
morning reports from the veteran's time in sick quarters were 
of record.  Such evidence allowed the Board to thoroughly 
consider the veteran's claim and to provide a well-reasoned 
analysis as mandated by O'Hare.  

In conclusion, while the Board concedes the veteran's in-
service back injury, the evidence of record fails to 
establish the required medical nexus linking such in-service 
injury to the veteran's current disability.  While the 
entirety of the veteran's service medical records and VA 
treatment records could not be located, his separation 
examination is of record, which indicates a normal spine.  
Moreover, the claims file does not establish a low back 
disability until 2003, over forty years following discharge.  
As such, it may not be presumed to have been incurred in 
service, and is too remote from service to be causally 
related to service, in the absence of demonstration of 
continuity of symptomatology.  Accordingly, the veteran's 
claim for direct service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


